Opinion of the court by
This is an action for injunction commenced by the appellant in the district court of Garfield county against the appellee. Judgment was rendered denying the injunction and taxing the costs to the plaintiff below. He brings the case here on appeal, but, although the case was filed in this court on November 6, 1906, appellant has not filed any briefs with the clerk of the district court. Rule No. 6 of the rules of this court requires an appellant to serve his brief upon the appellee within forty days after his appeal is filed in this court, and at the time to file with the supreme court clerk fifteen copies of such brief; and the rule further provides that, for a failure to comply with the rule, the court may continue or dismiss the cause, or reverse or affirm the judgment.
No excuse is offered for failure on the part of the appellant to brief his case; no error has been pointed out to this court, and the presumption is that the judgment is correct.
Therefore it will be affirmed, at the cost of appellant.
Pancoast, J., who presided in the court below, not sitting; Irwin, J., absent; all the other Justices concurring. *Page 240